Citation Nr: 1602690	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  15-16 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of a groin injury.

2.  Entitlement to a rating in excess of 50 percent for bilateral hearing loss.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Shannon K. Holstein



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1955 to June 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Sioux Falls, South Dakota RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues seeking increased ratings for bilateral hearing loss and PTSD and  a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

A disorder attributed to/a residual of a groin injury is not shown during the pendency of the instant claim of service connection for such disability.


CONCLUSION OF LAW

Service connection for residuals of a groin injury is not warranted.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in May 2013, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The Veteran has had ample opportunity to respond/supplement the record; it is not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The AOJ arranged for a VA examination in April 2014.  As will be discussed in greater detail below, the Board finds the examination adequate for rating purposes, as the report reflects familiarity with the record/the Veteran's history, describes a thorough examination with notation of all findings needed, and includes an opinion with adequate supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence in this matter that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Veteran contends that he fell from a 155 howitzer in the spring or fall of 1956 and injured his groin.

The Veteran's STRs reflect that a left varicocele was diagnosed in August 1956; a notation one week later states that no varicocele was found.   Epididymitis was diagnosed in September 1956.  On March 1957 service separation examination, a left varicocele was noted as not currently disabling.  The STRs are otherwise silent for any groin related complaints, findings, treatment, or diagnosis.

On February 1972, July 1974 and July 1977 National Guard periodic examinations, the genitourinary system was normal on clinical evaluation.
On January 2011 VA treatment, the Veteran was noted to have had postoperative trouble with inability to void after undergoing bilateral inguinal hernia repair.  He had recently had pain in the right testicle, reporting that he had a similar episode 15 years earlier and improved with treatment.  

VA treatment records from July 2013 to June 2015 show treatment for a recurring groin rash.

On April 2014 VA examination, the Veteran described an injury he sustained falling from a tank in service.  He reported that he had had severe left groin and scrotal area pain and had ice applied to the area; he initially went to an aid station and later in the day went to a new treatment station.  He reported that he was given morphine and was continued on morphine and codeine for 6 months.  He reported that he was sent home with codeine at discharge from the military.  At first he reported that the pain went away; he then reported that it was constant from discharge to the present, sometimes waking him in the morning with pain in either side of the groin.  He reported having pain in either testicle, alternating from left to right almost daily.  The examiner noted that the Veteran was being treated for urinary dribbling, which is unrelated to the current complaint of scrotal pain.  The examiner noted that the Veteran underwent a vasectomy in 1967 without sequelae, varicocele was not on the VA problem list, there were no private records listing varicocele, there was no history of hernia in service, and there were no military or private records documenting any of the reported history.  The examiner noted that the Veteran underwent a bilateral inguinal hernia repair in 2009 with mesh replacement with possible postoperative epididymitis treated with antibiotics; some postoperative pain was present in follow-up care but resolved.  The examiner noted the STRs including a handwritten medical note stating that the Veteran had inguinal discomfort and a left varicocele in August 1956, with handwritten notes one week and one month later indicating there was no varicocele; the examiner noted the March 1957 separation exam indicating a left varicocele and observed that no entries were found stating that the Veteran was having scrotal pain or any pain on discharge; there was no mention of scrotal complaints.  The examiner noted that reports of medical examinations in 1972, 1974, and 1977 were all silent for groin pain and negative for varicocele.  The examiner noted that the Veteran was seeing a urologist for urethra or prostate problems and opined that this is not related to complaints of varicocele in service but is a relatively recent problem unrelated to any event or complaint in service.  The examiner noted that the Veteran has erectile dysfunction of unknown etiology, opining that it is not due to varicocele (which was not found on current examination).  On physical examination, the penis, testes, and epididymis were normal; no varicocele was observed on either side.  The examiner opined that it is less likely the Veteran had a varicocele in service; it is less likely the Veteran's current complaint of alternating scrotal pain or groin pain is caused by, secondary to, incurred in, or related to military service; it is less likely the Veteran has a chronic varicocele condition; and it is less likely the Veteran has any residuals from a varicocele.  The examiner opined that, by review, when the Veteran was seen the first time on August 15, 1956, it looks like a second opinion was given on August 22 and September 19, 1956, and the records clearly state there was no varicocele.  The examiner could not comment on why a varicocele was mentioned on the separation papers six months later, noting that postmilitary exams in 1972 through 1977 are all silent for varicocele, and none was found on current examination.  The examiner opined that, from a clinical standpoint, varicoceles are generally asymptomatic; the Veteran's history of having severe groin and testicular pain from an injury in service is undocumented and the pain syndrome he described with 6 months of morphine and codeine (including on discharge) is inconsistent with a silent medical record at that time.  The examiner noted the Veteran's subjective complaint of intermittent bilateral groin pain and opined that it is possible this could be radiating from the inguinal area, but this is not related in any way to the history of varicocele and the timing was 2009.  The examiner noted that groin scars and examination were negative for tenderness to palpation and there was no recurrence of hernias.  The examiner further noted that the internal inguinal exam was free of pain, there was no tenderness in the internal cords, and no hernias were present.  The diagnosis was subjective complaint of varicocele, not present on exam.

The available VA and private treatment records are otherwise silent for a diagnosis of, or treatment for, any residuals of a groin injury.  

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a diagnosed disorder manifested as residuals of a groin injury in service.  See 38 U.S.C.A. § 1131.  The record does not include any such evidence.  Notably, relevant treatment records encompassing the period of the pendency of the claim associated with the record do not show a diagnosis of, or treatment for, residuals of a groin injury.  The Veteran's own allegation that he has a current disability (such as his prostate problems) which is a residual of a groin injury sustained in a fall during service is not competent evidence.  He is competent to observe he has pain involving genitourinary anatomy.  Whether or not his current complaint represents a residual of a remote injury in service, however, is a medical question that requires medical expertise.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  [The Board notes that the Veteran's accounts of what transpired in service exceed the boundaries of plausibility.  It is simply not plausible that he would have been maintained on a 6 month course of morphine for groin pain during active service, and on codeine for such pain at discharge from service, as he has alleged, without his discharge being subject to a Medical Board review.]  The medical evidence in the record is to the effect that that any current genitourinary pathology is not a residual of a remote injury in service. As there is no objective evidence of a current groin disorder that may be a residual of a remote injury in service, (and the Veteran's allegations of such are inconsistent with clinical data), the Board must find that a current disability residual of a groin injury in service is not shown.  Accordingly, there is no valid claim of service connection for residuals of a groin injury.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a groin injury.  Accordingly, the appeal in this matter must be denied.  





ORDER

Service connection for residuals of a groin injury is denied.


REMAND

A March 2015 rating decision granted the Veteran service connection for PTSD, rated 30 percent, effective February 13, 2013.  In August 2015, he filed a notice of disagreement with that decision.  A June 2015 rating decision denied the Veteran's claims seeking entitlement to TDIU and a rating in excess of 50 percent for bilateral hearing loss.  In August 2015, he filed a notice of disagreement with that decision.  The filing of a timely notice of disagreement initiates the appeal process.  Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As a statement of the case (SOC) in these matters has not yet been issued, a remand for such action is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should issue an appropriate SOC addressing the issues seeking increased ratings for PTSD and bilateral hearing loss and a TDIU rating.  The Veteran should be advised that these matters will be fully before the Board only if he timely perfects an appeal in the matters by submitting a substantive appeal after the SOC is issued.  If he does so, the matter(s) should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


